DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 9-14 and 16-20 have been amended.  Claims 1, 8, 15 and 21-22 have been cancelled.  Claims 23-27 are new.  Claims 2-7, 9-14, 16-20 and 23-27 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 9-14, 16-20 and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 2-7, 20 and 23-25 are drawn to a method for generating a risk-level index associated with weather-related conditions and one or more health conditions which is within the four statutory categories (i.e. process).   Claims 9-14 and 26 are drawn to a device for generating a risk-level index associated with weather-related conditions and one or more health conditions which is within the four statutory categories (i.e. manufacture).  Claims 16-19 and 27 are drawn to a system for generating a risk-level index associated with weather-related conditions and one or more health conditions which is within the four statutory categories (i.e. machine).
Claim 23 of Group 1 (claims 2-7, 9-14, 16-20 and 23-27) recites a method for generating a final personalized risk level index, for an individual user, associated with a combination of different weather and environment- related conditions and the individual user's personal sensitivity in relation to one or more health conditions, comprising: 
using satellite or sensor measurement data that measures the different weather and environment-related conditions, wherein these conditions as represented collectively are mapped to a predetermined threshold and the combination is assigned an initial risk level based on the predetermined threshold; 
storing information about symptoms experienced by the individual user for the one or more health conditions which represents their individual sensitivity to the different weather and environment-related conditions and the combination, thereof, at the time a symptom is recorded; 
determining, using information gained by associating symptoms with the different weather and environment-related conditions and one or more prevailing risk factors associated with the one or more health conditions, the final personalized risk level index for the one or more health conditions associated with the individual user's exposure to the combination of different weather and environment-related conditions; and 
outputting, at a user device, an indication of the final personalized risk level index, wherein the final personalized risk level index is a number associated with their personal exposure to the combination of different weather and environment-related conditions for the one or more health conditions which is personalized based on the stored information about symptoms, wherein the outputting step further comprises outputting an impact summary for the prevailing factors and/or daily recommendations based on the final personalized risk level index and the one or more health conditions.
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations not identified above as part of abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 9-14, 21, 16-19 and 24-27 is identical as the abstract idea for Claims 2-7 and 23 (Group I), because the only difference the claims is they are directed towards different statutory categories.
Dependent Claims 2-6, 9-14, 16-20 and 24-25 include other limitations, for example Claim 2, 9 and 17 recite wherein the at least one sensor includes one or more Claims 3 and 10 recite wherein the at least one sensor includes a pollen sensor, Claims 4 and 11 recite wherein the at least one sensor includes a temperature sensor, Claims 5 and 12 recite wherein the at least one sensor includes a humidity sensor, Claims 6, 13 and 18 recite wherein the step of determining further comprises: calculating the risk level index calculated as Risk level = f(air quality, pollen count, temperature, and humidity), Claims 7, 14 and 19 recite calculating the risk level index as Risk Level =  f(air quality, pollen count, temperature, humidity, wind speed, wind direction, and outlook), Claim 20 recites wherein the step of determining further comprises: calculating the risk level index, wherein the risk level index is calculated as: Risk level = a(air quality) + b(pollen count) + c(temperature) + d(humidity) + e(wind direction) + f(wind speed) + g(outlook), wherein a, b, c, d, e, f, and g are weighting values which can be constants or variable functions, Claim 24 recites wherein for two or more health conditions, each combination is assigned an initial risk level for each of the two or more health conditions, where the assigned initial risk level for each combination is compared to determine a highest initial risk level, wherein the final risk level index is based on the highest initial risk level, and Claim 25 recites where the one or more health conditions are asthma and allergies, and the one or more prevailing risk factors are air quality, pollen count, air temperature, humidity, wind speed, wind direction, and weather outlook, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 23, 26 and 27.
Claims 2-7, 9-14, 16-20 and 23-27 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea and computer hardware, such as a processor and transceiver found in independent claims 8 and 15) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of user device, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0046-0047] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of using sensors to measure a plurality of weather-related conditions, which amounts to mere data gathering and/or the recitation of outputting an indication of the risk level, which amounts to an insignificant application, see MPEP 2106.05(g)
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0019] and [0046-0047] of the Specification discloses that the additional elements (i.e. user device, sensors) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, outputting data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare/weather);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives sensor data related to weather conditions;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining a risk level index, using weighting variables) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2-6, 9-14, 16-20 and 24-25 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive calculations (e.g. the calculating the risk level Claims 6-7, 13-14, 18-19 and 20) or specifying the type of sensors used to collect weather-related data (e.g. wherein the sensor includes a pollen sensor of dependent Claims 2, 9 and 17) or further limiting the abstract idea (e.g., comparing the assigned initial risk level for each combination to determine a highest initial risk level and limiting the health conditions of dependent Claims 24-25.).  Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 2-7, 9-14, 16-20 and 23-27 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-3, 5-7, 9-10 and 12-14, 23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krafft (U.S. Pub. No. 2016/0117372 A1).  
Examiner notes that claim 23 was written first in the rejection as it is the first independent claim.
Regarding claim 23, Krafft discloses generating a final personalized risk level index, for an individual user, associated with a combination of different weather and environment- related conditions and the individual user's personal sensitivity in relation to one or more health conditions, comprising: 
using satellite or sensor measurement data that measures the different weather and environment-related conditions (Paragraphs [0084-0086] discuss using sensors to obtain weather-related data related to pollution, pollen, weather or sun, construed as relating to different weather-related conditions.  Paragraph [0108] discusses weather data including temperature, humidity, precipitation, wind strength an direction for a given area, construed as a plurality of different weather-related conditions.  Paragraphs [0248] and [0250] discuss obtaining data from satellite images.), wherein these conditions as represented collectively are mapped to a predetermined threshold and the combination is assigned an initial risk level based on the predetermined threshold (Paragraph [0179] 
determining, using information gained by associating symptoms with the different weather and environment-related conditions and one or more prevailing risk factors associated with the one or more health conditions, the final personalized risk level index for the one or more health conditions associated with the individual user's exposure to the combination of different weather and environment-related conditions (Paragraph [0055] discussed using symptom data as part of the risk analysis.  Paragraphs [0085], [0088] and [0096] discuss determining a relative risk level based on the weather conditions using an air quality level, taking into account various considerations about the user, including allergy conditions.  Paragraph [0179] discusses using a combination of individual risk sores, construed as a final personalized risk level index.); and
outputting, at a user device, an indication of the final personalized risk level index, wherein the final personalized risk level index is a number associated with their personal exposure to the combination of different weather and environment-related conditions for the one or more health conditions which is personalized based on the stored information about symptoms, wherein the outputting step further comprises outputting an impact summary for the prevailing factors and/or daily recommendations based on the final personalized risk level index and the one or more health conditions (Paragraph [0055] discusses using the individual’s symptom data and history in analyzing the individual’s risk.  Paragraph [0179] discusses using a combination of all of the risk scores for various environmental factors such as Air Quality Index and air pollution. Paragraphs [0096] and [0129] discuss outputting an estimate of the relative 

Regarding claim 2, Krafft discloses: 
wherein the at least one sensor includes one or more air quality sensors which sense one or more of ground level ozone, particle pollution, carbon monoxide, sulfur dioxide and nitrogen dioxide (Paragraphs [0084] and [0105] discusses the pollution data being provided by sensors, and including  ozone, fine particle, carbon monoxide, sulfur dioxide and/or particle pollution data.).  

Regarding claim 3, Krafft discloses:
wherein the at least one sensor includes a pollen sensor (Paragraph [0085] discusses obtain pollen levels using sensors.).  

Regarding claim 5, Krafft discloses: 
wherein the at least one sensor includes a humidity sensor (Paragraphs [0084], [0088] and [0108] discuss the weather data including humidity, which can be obtained using sensors, construed as including a humidity sensor.).  

Regarding claim 6, Krafft discloses: 
wherein the step of determining further comprises: calculating the risk level index, wherein the risk level index is calculated as:  Risk Level = f(air quality, pollen 

Regarding claim 7, Krafft discloses the step of determining further comprises: 
calculating the risk level index, wherein the risk level index is calculated as: Risk Level = f(air quality, pollen count, temperature, humidity, wind speed, wind direction, and outlook) (Paragraphs [0084-0085], [0088], [0096] and [0108] discuss determining risk based on outdoor conditions, including air quality, pollen count, temperature, humidity, wind strength and direction, and future conditions.).  
2025Attorney Docket No. 317EP.001US01
Claim 9 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 10 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 12 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 13 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Claim 26 recites substantially similar limitations as those already addressed in claim 23, and, as such, is rejected for similar reasons as given above.  Claim 26 further recites a processor and a user device, which is disclosed by Krafft, paragraph [0075].  Krafft discusses receiving data from various sources in addition to sensors in at least paragraphs [0084-0085],  [0104] and [0270] and the system including transceivers.

Claim 27 recites substantially similar limitations as those already addressed in claim 23, and, as such, is rejected for similar reasons as given above.  Krafft discusses receiving data from various sources in addition to sensors in at least paragraphs [0084-0085],  [0104] and [0270] and the system including transceivers.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft in view of Monteforte (U.S. Pub. No. 2013/0024211 A1).
Regarding claim 4, Krafft does not appear to explicitly disclose wherein the at least one sensor includes a temperature sensor.  Examiner notes that Krafft does 

Monteforte teaches wherein at least one sensor includes a temperature sensor (Paragraphs [0096] and [0180] discuss the temperature being determined from a thermometer associated with a mobile device or from a weather service, construed as temperature sensor.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the sensors of Krafft to include a temperature sensor, as taught by Monteforte, in order to “assist the user to proactively prepare for changing environmental conditions that may lead to aggravated symptoms of an existing medical condition,” such as asthma (Monteforte, Paragraph [0180]).
2025Attorney Docket No. 317EP.001US01
Claim 11 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Regarding claim 16, Krafft discloses the system is part of a wearable or handheld device (Paragraph [0075] discusses the system including or using smart watches and smartphones, construed as a handheld device.).  
2025Attorney Docket No. 317EP.001US01
Claim 17 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krafft in view of Emmons (U.S. Pub. No. 2015/0032264 A1).
Regarding claim 20, Krafft discloses wherein the step of determining further comprises: calculating the risk level index, wherein the risk level index is calculated as: Risk level = a(air quality) + b(pollen count) + c(temperature) + d(humidity) + e(wind direction) + f(wind speed) + g(outlook) (Paragraphs [0084-0085], [0088], [0096] discuss determining risk based on outdoor conditions, including air quality, pollen count, temperature, and humidity.  Paragraph [0108] discusses weather data including wind strength and direction.), 
but Krafft does not appear to explicitly disclose wherein a, b, c, d, e, f, and g are weighting values which can be constants or variable functions evaluating a function f(air quality, pollen count, temperature, and humidity).
Emmons teaches wherein a, b, c, d, e, f, and g are weighting values which can be constants or variable functions evaluating a function f(air quality, pollen count, temperature, and humidity) (Paragraphs [0050-0052] discuss weighting the different parameters or taking the average of the variables in calculating risk, construed as using weighting values which can be constants or variable functions.).
Krafft to include using weighting values, as taught by Emmons, in order to determine air quality based “on a user-determined priority for each of the different parameters (Emmons, paragraph [0052]).”

Claims 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Krafft in view of Roe (U.S. Pub. No. 2011/0035234 A1).
Regarding Claim 24, Krafft does not appear to explicitly disclose wherein for two or more health conditions, each combination is assigned an initial risk level for each of the two or more health conditions, where the assigned initial risk level for each combination is compared to determine a highest initial risk level, wherein the final risk level index is based on the highest initial risk level.

Roe teaches wherein for two or more health conditions, each combination is assigned an initial risk level for each of the two or more health conditions, where the assigned initial risk level for each combination is compared to determine a highest initial risk level, wherein the final risk level index is based on the highest initial risk level (Paragraphs [0025] and [0026] discusses various medical conditions affected by environmental factors, and paragraph [0041-0042] discuss intervening when an environmental factor for a particular condition exceeds a threshold.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Krafft to include two or more conditions, as Roe, as multiple conditions can be affected by environmental influences and weather conditions (Roe, Paragraph [0026]). 

Regarding Claim 25, Krafft discloses where the one or more health conditions include allergies (Paragraph [0085] discusses allergy sufferers using the invention to minimize exposure to allergens.), and the one or more prevailing risk factors are air quality, pollen count, air temperature, humidity, wind speed, wind direction, and weather outlook (Paragraphs [0084-0085], [0088], [0096] discuss determining risk based on outdoor conditions, including air quality, pollen count, temperature, and humidity.  Paragraph [0108] discusses weather data including wind strength and direction.); 
But Krafft does not explicitly disclose wherein the one or more health conditions include asthma.

Roe teaches where in the one or more health conditions include asthma (Paragraph [0018] lists asthma among other medical conditions.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the medical conditions of Krafft to include asthma, as taught by Roe, as asthma can be affected by environmental influences and weather conditions (Roe, Paragraph [0026]). 

Response to Arguments


Rejection Under 35 U.S.C. § 101
Applicant asserts that the claims are not directed to abstract idea without significantly more (Remarks, page 9).  
Applicant, citing to MPEP 2106.04(a)(1), compares the current claim to an earring comprising a sensor for taking periodic blood glucose measurements and a memory for storing measurement data from the sensor [emphasis in original](Remarks, page 9-10).”  The thrust of the instant claims is determining a risk level for an individual user, not a sensor to collect weather and environmental data.  The collection of data is construed as pre-solution activity based on the claim as a whole.  The instant claims are not analogous to the earring comprising a sensor for taking periodic blood glucose measurements as the sensors in the instant claims (Examiner notes the sensors are not positively recited in claim 23) are merely used to gather data for use in the abstract idea (determining risk level).  
Applicant further asserts that the claims “incorporate a practical application” because the “claimed combinations provide improvements in technology and incorporate a practical application (Remarks, page 10).”
MPEP § 2106.04(d)(I) states limitations that the courts have found indicative of an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed
in MPEP § 2106.05(g); and
Generally linking the use of a judicial exception to a particular technological
environment or field of use, as discussed in MPEP § 2106.05(h).
As detailed in the above rejection, the claims merely use computers as tool to implement the abstract idea and there no improvement to the computers themselves. Any improvement resulting from the claims is improving the abstract idea, not a technological problem.
Examiner notes that lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.  See MPEP § 2106.05(I).
Therefore, the claims remain rejected as being directed towards non-statutory subject matter.

Rejection Under 35 U.S.C. § 102/103
The rejection of claim has been updated to reflect Applicant’s amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686